Citation Nr: 1827747	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder (previously claimed as dermatology problems and a non-healing sore on the back of the head), to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1958 to February 1962 and from May 1962 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, the Board remanded the Veteran's claim for further development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's skin disorder initially manifested in service or is otherwise etiologically related to active military service, to include as due to in-service herbicide exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's skin disorder have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met. 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. §§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469   (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Background

The Veteran asserts that his skin disorder is due to herbicide exposure.  See August 2009 NOD.  The Veteran served in the Republic of Vietnam, and his exposure to herbicide agents has been conceded.

Service treatment records indicate no treatment or reports of skin disease.  No history of skin disease was noted in examinations in February 1974 and July 1981.   The Veteran's January 1983 retirement examination documented no skin disorder.  A February 1985 VA examination documented no skin disorder.

The Veteran was afforded a VA examination for skin disease in December 2015. The examiner noted the Veteran was diagnosed with seborrheic dermatitis in 1996, with melanoma in the winter of 1984, and with infiltrating basal cell cancer in February 2009.  The Veteran reported the melanoma was located on the right of his nose, surgery was performed and the condition was cured per the Veteran's report. The infiltrating basal cell cancer of the left posterior scalp was diagnosed in February 2009 and cured per the Veteran after a March 2009 Mohs surgery.  The seborrheic dermatitis is present on the scalp and treated with mupirocin ointment per the Veteran's report. 

The Veteran was afforded a VA examination for skin disease in May 2016.  The examiner concluded the Veteran's previously diagnosed melanoma of the nose was treated and cured, hence the condition was no longer present.  Regarding the seborrheic dermatitis, the examiner noted this condition tends to occur in areas of heavy sebum production.  The examiner indicated that a review of medical literature indicated the condition could be caused by a combination of factors including stress, genetic predisposition, a yeast that normally lives on skin, certain medical conditions, cold and dry weather, and oily skin.  The examiner indicated active duty service or herbicide exposure would not be risk factors.  The examiner also noted the Veteran's separation examination was negative for skin cancer of the nose or seborrheic dermatitis, and concluded these conditions were not incurred in service.

The Veteran was afforded a VA examination for skin disease in March 2017.  The examiner opined it was less likely than not that the Veteran's skin disorder, diagnosed as infiltrating basal cell cancer, was etiologically related to active duty service, to include herbicide exposure.  In his rationale regarding the potential relationship between the basal cell cancer and exposure to herbicide agents, the examiner focused on the fact that basal cell cancer is not a condition listed as presumptive under 38 C.F.R. § 3.309(e).  The examiner also concluded the Veteran's skin disorder was less likely than not proximately due to or the result of the Veteran's service-connected disorder.  The examiner also concluded it was skin disorder was not clearly and unmistakably aggravated beyond its natural progression by an in-service event, injury, or illness. 

The examiner noted that the Veteran was diagnosed in February 2009 with basal cell cancer and a punch biopsy of the left posterior scalp, and had surgery in March 2009 to remove the cancer.  The treating physician wrote the condition had been present for about ten years, and there was a family history because the Veteran's mother had basal cell cancer.  The examiner concluded that basal cell cancer is due to mutation in a cell's DNA due to sun exposure, aging, and having fair skin, citing the Mayo Clinic.  Based on this, the examiner concluded it was more likely than not that aging and family history caused the Veteran's basal cell cancer.  The examiner opined that the gap of time between in-service symptoms and the first post-service medical evidence of any basal cell cancer of the skin disorder was, in itself, significant and weighed against the Veteran's claim.


Because the March 2017 VA examiner appeared to rely in large part on the fact that basal cell carcinoma was not one of the conditions listed in the regulation as being presumptively related to herbicides, the Board remanded for another opinion.

The Veteran was afforded a VA examination for his skin disorder in February 2018 with the same examiner.  The examiner again concluded that the Veteran's diagnosed basal cell carcinoma is caused by aging and exposure to sunlight over many years.  The examiner concluded the Veteran's lay assertion regarding the potential link between his diagnosed skin disorder and herbicides was not competent, and the Veteran conflated soft tissue sarcoma with basal cell carcinoma, which the examiner concluded are two different and unrelated cancers.  The examiner cited the latest Institute of Medicine update to the Veterans and Agent Orange report, which  concluded that there is "inadequate and insufficient information to determine whether there is an association between exposure to Agent Orange and basal cell or squamous cell cancer.  The examiner opined the length in time between the Veteran's conclusion of service in 1983 and the first diagnosis of basal cell in 2009 weighed against the Veteran's claims regarding a link between the basal cell carcinoma and active duty service. 

Analysis

The Veteran's skin disorders of seborrheic dermatitis and basal cell carcinoma are not included among those presumed to be due to herbicide exposure.  See 3.309(e).  Accordingly, the Veteran is not entitled to service connection for a skin disorder on a presumptive basis.  As no other presumptive provisions appear to be applicable to his claim, the issue of presumptive service connection will not be further addressed.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v.Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  The Veteran does not have a present diagnosis of melanoma at any time during this appeal period; hence service connection for that disorder is not available because the first Shedden element requiring a current diagnosis is not met.  See December 2015 VA examination.  

The Veteran has also been diagnosed with seborrheic dermatitis (in January 1999) and basal cell carcinoma (in February 2009).  See December 2015 VA examination.  The examiner determined the Veteran's seborrheic dermatitis condition is still present, and the Veteran treats it with mupirocin ointment.  Because this is a currently diagnosed condition, the first Shedden element has been satisfied. However, the Veteran's service treatment records and service examinations are silent in regards to these disorders, which manifested many years after the conclusion of the Veteran's active duty service in 1983.  Hence, the second Shedden element, requiring an in-service incurrence or aggravation of a disease or injury, has not been met.  Additionally, the VA examiner opinions have consistently denied an etiological link between the Veteran's seborrheic dermatitis/basal cell carcinoma and active duty service.  Hence, the third Shedden element, requiring a nexus between a currently diagnosed condition and service, has not been satisfied.

In reaching these conclusions, the Board has considered the Veteran's contentions. However, the Veteran is only competent to report on factors such as his medical history and observable symptomatology.  E.g., Layno, 6 Vet. App. at 469-70.  The Veteran's lay statements provide the only opinion providing a link between the Veteran's skin disorder and active duty service.  The Veteran has not been shown to possess medical expertise, and his statements have not been supported by any physician or another competent source.  See Jandreau v. Nicholson, 492 F.3d at 1376-77, n. 4 (Fed. Cir. 2007).  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the VA examiner's expert opinion, nor is it otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between skin cancer and service.  See Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015).

The Veteran's lay opinion is less probative than the opinion of the VA examiners, as the VA examiners' opinions are far more detailed and reasoned; thus warranting a greater probative value.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In particular, the Board accepts the conclusions of the examiner who saw the Veteran in 2017 and 2018, and indicated that the Veteran's skin disorder is less likely than not related to active duty service as highly probative.  As noted, the VA examiner has provided a well-reasoned rationale consistent with medical literature and family history that the Veteran's skin disorder is caused by a combination of aging, sun exposure, and genetic predisposition.  The VA examiner's opinion is also consistent with earlier medical opinions of record.

In short, the evidence establishes that the Veteran does not have a currently diagnosed skin disorder that manifested during service or within one year of separation, and the most probative evidence is against finding a relationship between a presently diagnosed skin disorder and active duty service.  Consequently, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


